Citation Nr: 1819322	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, including PTSD, but other than anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Amanda L. Mineer, Attorney at Law


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to May 1971, including service in the Republic of Vietnam from June 1970 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The procedural background of this appeal shows that the Agency of Original Jurisdiction(AOJ) initially denied the Veteran's claim for service connection for PTSD in September 2005.  The Veteran appealed this decision to the Board and in a June 2008 decision, the Board denied the claim.  The Veteran as the moving party filed a motion of clear and unmistakable (CUE) error in the Board's June 2008 denial.  In November 2013, the Board denied the CUE motion on the basis that CUE error was not found.  The Veteran thereafter filed a motion for reconsideration of the Board's November 2013 determination and the Board denied this motion in June 2014.  The present appeal stems from the Veteran's August 2010 application to reopen the claim for service connection for PTSD.

Notably, an unappealed April 2017 rating decision denied service connection for anxiety and depression.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, but exclusive of the unappealed anxiety and depression claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 
 
In September 2017, the Board remanded this case to schedule a hearing, which was scheduled for January 2018; however, the Veteran did not appear.  Because the Veteran has not submitted a timely reason as to why he missed his hearing date, the Board will decide his claim without a hearing.


FINDINGS OF FACT

1.  An unappealed June 2008 Board decision denied the claim for service for PTSD, because the Veteran's PTSD diagnosis could not be related to any verified stressor.  

2.  Additional evidence since received since the June 2008 Board decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.

3.  The Veteran submitted evidence of stressor events while in service that are new and material to his claim.

CONCLUSIONS OF LAW

1.  The June 2008 Board decision that denied service connection for PTSD is final and binding.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160 (d), 20.200, 20.302, 20.1100, 20.1104 (2017).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of service connection for PTSD, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Originally, the Agency of Original Jurisdiction (AOJ) denied the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) in September 2005, because the Veteran had not submitted credible supporting evidence that he was exposed to a stressor in service.  That Board denied that appeal in June 2008.  The Board acknowledged that the Veteran had been diagnosed with PTSD, but determined that service connection was not warranted, since that diagnosis could not be related to any verified stressor.  That is, he did not timely appeal the Board's decision to the Veteran's Court, rendering the denial final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

As a separate and unrelated matter, the Veteran filed a motion for clear and unmistakable error (CUE).  The Board denied the CUE claim in November 2013.  In June 2014, the Board denied the Veteran's motion for reconsideration on the CUE claim.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

The Board finds there is sufficient evidence to reopen this claim based on new and material evidence.  Since filing to reopen his claim in August 2010, the Veteran has provided VA with new evidence of at least one stressor event detailed in the correspondence from August 2010; he previously failed to submit a stressor in his January 2005 claim for PTSD.  This evidence is material in that a stressor event is a required element in receiving entitlement to service connection for PTSD.  

Such lay contentions are presumed credible for the limited purpose of reopening a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992) (In determining whether evidence is new and material, the credibility of the evidence is to be presumed).  Taken together, this at least triggers the duty to assist by providing a medical opinion on whether his present PTSD was related to an in-service stressor.  
Thus, there is new and material evidence that meets the low threshold to enable reopening the previously denied PTSD claim.  See Shade, 24 Vet. App. at 117-18.  The new evidence is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Thus, the Board finds there is new and material evidence of record, and the claim for service connection for PTSD is reopened.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened; the appeal is allowed to this extent.

REMAND

The Board finds that another VA examination and opinion would be helpful in resolving this claim, including in identifying any other psychiatric disabilities other than PTSD.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examination to ascertain the etiology of the Veteran's acquired psychiatric disability.  The examiner should diagnose any current acquired psychiatric disability, other than anxiety and depression, and in particular, confirm whether the Veteran currently has PTSD.  Then opine as to whether it is at least as likely as not (50 percent or greater) that any current acquired psychiatric disability either began during or was otherwise caused by his military service.  Why or why not? 

2.  Then readjudicate the remaining claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


